Opinion filed August 11, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-22-00207-CV
                                    __________

                        BERNARDO RUIZ, Appellant
                                         V.
                          ADRIANA RUIZ, Appellee


                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C50204


                      MEMORANDUM OPINION
      Appellant, Bernardo Ruiz, filed a notice of appeal from a final decree of
divorce. We dismiss the appeal for want of jurisdiction.
      Our records reflect that the trial court signed the final decree of divorce on
May 24, 2022. Appellant filed his motion for new trial on June 27, 2022, thirty-four
days after the date that the trial court signed the divorce decree. The motion for new
trial was therefore late. See TEX. R. CIV. P. 329b(a). Absent a timely filed motion
for new trial, the notice of appeal was due to be filed on June 23, 2022, thirty days
after the judgment was signed or, at the very latest, July 8, 2022, with a fifteen-day
extension as permitted by the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 26.1, 26.3. Because Appellant did not file a notice of appeal until July 20,
2022, the notice of appeal was untimely. Absent a timely notice of appeal, this court
is without jurisdiction to consider this appeal. See Wilkins v. Methodist Health Care
Sys., 160 S.W.3d 559, 564 (Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d
233 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).
      Upon docketing this appeal, the clerk of this court wrote the parties and
informed them that the motion for new trial and the notice of appeal appear to have
been untimely filed. We requested that Appellant respond on or before July 31,
2022, and show grounds to continue the appeal. See TEX. R. APP. P. 42.3. Appellant
has not filed a response.
      We dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                    PER CURIAM


August 11, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2